 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-04889-RWL Document 54 Filed O2/2USi0C Payy 1 of 2
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE FiLED: 2-2 +4 - 20 2
X
GONZALO CORNELIO BASURTO
individually and on behalf of others similarly — : 18 Civ. 04889 (RWL)
situated, :
Plaintiffs,
: ORDER
- against - APPROVING SETTLEMENT

LIGHTHOUSE FISHMARKET INC, (D/B/A
LIGHTHOUSE FISH MARKET &
RESTAURANT) and MICHAEL CLOPTON,

Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq. (“FLSA”) and the New York Labor Law. The parties have consented to my
jurisdiction for all purposes. Before the Court is the parties’ joint letter request that the
Court approve their settlement agreement. (Dkt. 50.) A federal court is obligated to
determine whether settlement of an FLSA case under the court's consideration is fair and
reasonable and the subject of an arms-length negotiation, not an employer's
overreaching. See Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court assisted in mediating the settlement of this action and has carefully
reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken
into account, without limitation, prior proceedings in this action; the attendant risks,
burdens, and costs associated with continuing the action; the range of possible recovery;
whether the Settlement Agreement is the product of arm’s length bargaining between

experienced counsel or parties; the amount of attorney’s fees; and the possibility of fraud
Case 1:18-cv-04889-RWL Document 54 Filed 02/24/20 Page 2 of 2

or collusion. Among other attributes of the Settlement Agreement, there are no

 

confidentiality restrictions; the non-disparagement provision is mutual and limited; the
releases are limited to wage-and-hour and other labor-related claims; and the attorneys’
fees are within a fair, reasonable and acceptable range. Considering all the
circumstances, the Court finds that the Settlement Agreement is fair and reasonable and
hereby approved.

The Clerk of Court is respectfully requested to terminate all motions and deadlines,
and close this case.

SO ORDERED.

 
 

tr"

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 24, 2020
New York, New York

Copies transmitted to all counsel of record.
